DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 14 is objected for wrong dependency. Claim 4 and 14 have the same limitations. Claim 4 depends on claim 1, and claim 14 also depends on claim 1. Examiner assumes claim 14 depends on claim 11. Appropriate correction is required. 

Claim Rejections - 35 USC § 112            

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim language “ in response to at least one set of sounding reference signal (SRS) resources being configured for transmitting a SRS to a network device and antenna switching being enabled for the terminal device, determining at least one guard period required for transmitting the SRS, wherein uplink transmission to the network device is expected to be scheduled outside the at  least one guard period” is not clear. Claims 11 and 20 have the similar issues. Examiner suggest the applicant to amend the claims to make the language clear and concise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1, 5, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach (CA 3042760, hereinafter Fehrenbach) in view of Liu (CN 105580290, hereinafter Liu).
	Regarding claim 1, Fehrenbach discloses a method implemented at a terminal device, comprising:
in response to at least one set of sounding reference signal (SRS) resources being configured for transmitting a SRS to a network device (page 45; transmitting SRS to network device requires resources) and antenna switching being enabled for the terminal device (page 20 and 29; antenna switching), determining at least one guard period required for transmitting the SRS (page 46; transmitting SRS during the guard period of the special subframe), wherein uplink transmission to the network device is expected to be scheduled outside the at least one guard period (page 07; guard period for switching between uplink and downlink transmission, uplink transmission scheduled outside the guard period); in response to the uplink transmission being scheduled outside the at least one guard period, transmitting the SRS to the network device over the at least one set of SRS resources (page 0007; when guard period is used for switching only – no transmission during the guard period, then SRS resources (not the guard period) are used for SRS transmitting); and determining the uplink transmission being scheduled within the at least one guard period (page 75; DCI message indicates if whether the guard interval/special frame is used for uplink transmission).
Fehrenbach does not explicitly disclose in response to the uplink transmission being scheduled within the at least one guard period, disabling at least a part of the at least one set of SRS resources for transmitting the SRS.
In an analogous art, Liu discloses in response to the uplink transmission being scheduled within the at least one guard period, disabling at least a part of the at least one set of SRS resources for transmitting the SRS (page 06, last para; page 07, para 02-03; when guard period is used for uplink transmission, addition resources are muted/disabled).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach’s method/system by adding Look’s disclosure in order to improve the resource utilization of a communication system. 
Regarding claim 11, Fehrenbach discloses a method implemented at a terminal device, comprising:
in response to at least one set of sounding reference signal (SRS) resources being configured for receiving a SRS to a network device (page 45; transmitting SRS to network device requires resources) and antenna switching being enabled for the terminal device (page 20 and 29; antenna switching), determining at least one guard period required for transmitting the SRS (page 46; transmitting SRS during the guard period of the special subframe), wherein uplink transmission to the network device is expected to be scheduled outside the at least one guard period (page 07; guard period for switching between uplink and downlink transmission, uplink transmission scheduled outside the guard period); in response to the uplink transmission being scheduled outside the at least one guard period, receiving the SRS from the terminal device over the at least one set of SRS resources (page 0007; when guard period is used for switching only – no transmission during the guard period, then SRS resources (not the guard period) are used for SRS transmitting); and determining the uplink reception being scheduled within the at least one guard period (page 75; DCI message indicates if whether the guard interval/special frame is used for uplink transmission).
Fehrenbach does not explicitly disclose in response to the uplink reception being scheduled within the at least one guard period, disabling at least a part of the at least one set of SRS resources for transmitting the SRS.
In an analogous art, Liu discloses in response to the uplink reception being scheduled within the at least one guard period, disabling at least a part of the at least one set of SRS resources for transmitting the SRS (page 06, last para; page 07, para 02-03; when guard period is used for uplink transmission, addition resources are muted/disabled).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach’s method/system by adding Look’s disclosure in order to improve the resource utilization of a communication system. 
	Regarding claim 20, Fehrenbach discloses a device comprising: a processor; and
a memory coupled to the processor and storing instructions thereon, the instructions, when executed by the processor, causing the device to perform the method according to claim 1 (page 19; computer program stored in a memory and executed by a processor to perform the method steps of claim 1).
	Regarding claims 5, and 15, Fehrenbach does not explicitly disclose wherein the disabling at least a part of the at least one set of SRS resources for transmitting the SRS comprises: determining one or more SRS resources in the at least one set of SRS resources to be disabled; and disabling the one or more SRS resources for transmitting the SRS.
	In an analogous art, Liu discloses wherein the disabling at least a part of the at least one set of SRS resources for transmitting the SRS comprises: determining one or more SRS resources in the at least one set of SRS resources to be disabled (page 7; para 01-02); and disabling the one or more SRS resources for transmitting the SRS (page 6; last para and page 39; last para).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach’s method/system by adding Look’s disclosure in order to improve the resource utilization of a communication system. 

5.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach/Liu in view of Park (KR 20100026390, hereinafter Park).
	Regarding claims 2, and 12, Fehrenbach/Liu does not explicitly disclose wherein the determining at least one guard period comprises: determining the at least one guard period based on a subcarrier spacing of an uplink channel.
	In an analogous art, Park discloses wherein the determining at least one guard period comprises: determining the at least one guard period based on a subcarrier spacing of an uplink channel (page 19; para 02).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method/system by adding Park’s disclosure in order to improve the resource utilization of a communication system. 

6.	Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach/Liu in view of Iyer et al. (US 2017/0366311, hereinafter Iyer).
Regarding claims 3 and 13, Fehrenbach/Liu does not explicitly disclose wherein the determining at least one guard period comprises: determining at least one of the following: a first guard period prior to the at least one set of SRS resources; a second guard period subsequent to the at least one set of SRS resources; and a third guard period between two SRS resources of the at least one set of SRS resources.
	In an analogous art, Iyer discloses wherein the determining at least one guard period comprises: determining at least one of the following: a first guard period prior to the at least one set of SRS resources (para 0164 and 0250).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method/system by adding Iyer’s disclosure in order to improve the resource utilization of a communication system. 
	Regarding claims 4, and 14, Fehrenbach/Liu does not explicitly disclose wherein the determining at least one guard period comprises: in response to the uplink transmission and a first SRS resource in the at least one set of SRS resources being associated with a same configuration about a transmit antenna of the terminal device, determining that no guard period is required between the uplink transmission and SRS transmission over the first SRS resource.
	In an analogous art, Iyer discloses wherein the determining at least one guard period comprises: in response to the uplink transmission and a first SRS resource in the at least one set of SRS resources being associated with a same configuration about a transmit antenna of the terminal device (para 0248), determining that no guard period is required between the uplink transmission and SRS transmission over the first SRS resource (para 0248; no guard period).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method/system by adding Iyer’s disclosure in order to improve the resource utilization of a communication system. 

7.	Claims 6, 7, 8, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach/Liu in view of Kwon et al. (US 2011/0268087, hereinafter Kwon).
Regarding claims 6 and 16, Fehrenbach/Liu does not explicitly disclose wherein the determining one or more SRS resources comprises: determining the one or more SRS resources to be disabled based on at least one of the following: a type of the SRS; an antenna pattern of the terminal device; and a subcarrier spacing of an uplink channel.
In an analogous art, Kwon discloses wherein the determining one or more SRS resources comprises: determining the one or more SRS resources to be disabled based on at least one of the following: a type of the SRS (para 0157 and 0158).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method by adding Kwon’s disclosure in order to improve the resource utilization of a communication system. 
Regarding claims 7 and 17, Fehrenbach/Liu does not explicitly disclose wherein the type of the SRS indicates whether the SRS is periodic, semi-persistent or aperiodic.
In an analogous art, Kwon discloses wherein the type of the SRS indicates whether the SRS is periodic, semi-persistent or aperiodic (para 0075).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method by adding Kwon’s disclosure in order to improve the resource utilization of a communication system. 
	Regarding claims 8 and 18, Fehrenbach/Liu does not explicitly disclose
wherein the determining one or more SRS resources comprises:
in response to the uplink transmission and a second SRS resource in the at least one set of SRS resources being associated with a same configuration about a transmit antenna of the terminal device, excluding the second SRS resource from the one or more SRS resources.
In an analogous art, Kwon discloses wherein the determining one or more SRS resources comprises: in response to the uplink transmission and a second SRS resource in the at least one set of SRS resources being associated with a same configuration about a transmit antenna of the terminal device (para 0212-0213), excluding the second SRS resource from the one or more SRS resources (para 0212-0213 and 0251)). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method by adding Kwon’s disclosure in order to improve the resource utilization of a communication system. 

8.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach/Liu in view of JP (JP 2020518188, hereinafter JP).
	Regarding claims 9 and 19, Fehrenbach/Liu does not explicitly disclose wherein the transmitting the SRS comprises: determining a first subcarrier spacing for the uplink transmission; determining a second subcarrier spacing for transmitting the SRS based on the first subcarrier spacing, the second subcarrier spacing being a multiple of the first subcarrier spacing; and transmitting the SRS to the network device based on the second subcarrier spacing.
	In an analogous art, JP discloses wherein the transmitting the SRS comprises: determining a first subcarrier spacing for the uplink transmission (page 20); determining a second subcarrier spacing for transmitting the SRS based on the first subcarrier spacing, the second subcarrier spacing being a multiple of the first subcarrier spacing (pages 21-22; first subcarrier spacings is multiple of first subcarrier spacing); and transmitting the SRS to the network device based on the second subcarrier spacing (page 3).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method/system by adding JP’s disclosure in order to improve the resource utilization of a communication system. 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach/Liu in view of Nishio (BR 112013008522, hereinafter Nishio).
Regarding claim 10, Fehrenbach/Liu does not explicitly disclose wherein the at least one set of SRS resources include at least a first set of SRS resources and a second set of SRS resources, first SRS transmission over the first set of SRS resources triggered by first Downlink Control Information (DCI) transmitted from the network device to the terminal device being prior to second SRS transmission over the second set of SRS resources triggered by second DCI transmitted from the network device to the terminal device, and wherein the disabling at least a part of the at least one set of SRS resources for transmitting the SRS comprises: in response to failing to receiving the second DCI from the network device prior to the first SRS transmission, disabling the at least one set of SRS resources for transmitting the SRS; or in response to failing to receiving the second DCI from the network device within a predetermined period of time since the first DCI is received, disabling the at least one set of SRS resources for transmitting the SRS.
In an analogous art, Nishio discloses wherein the at least one set of SRS resources include at least a first set of SRS resources and a second set of SRS resources (page 31; last para), first SRS transmission over the first set of SRS resources triggered by first Downlink Control Information (DCI) transmitted from the network device to the terminal device being prior to second SRS transmission over the second set of SRS resources triggered by second DCI transmitted from the network device to the terminal device (page 31 -last para and page 32-first para), and wherein the disabling at least a part of the at least one set of SRS resources for transmitting the SRS comprises: in response to failing to receiving the second DCI from the network device prior to the first SRS transmission, disabling the at least one set of SRS resources for transmitting the SRS ; or in response to failing to receiving the second DCI from the network device within a predetermined period of time since the first DCI is received, disabling the at least one set of SRS resources for transmitting the SRS (page 23; failed to receive DCI, disabling  SRS resources).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Fehrenbach/Liu’s method/system by adding Nishio’s disclosure in order to improve the resource utilization of a communication system. 

Conclusion     
                        10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462